Citation Nr: 0105674	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  95-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hair loss, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for left ear disorder, 
to include as due to undiagnosed illness.

4.  Entitlement to service connection for total abdominal 
hysterectomy due to fibroid tumors.

5.  Entitlement to service connection for bilateral knee 
pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for sleep apnea, to 
include as due to undiagnosed illness.

7.  Entitlement to an increased (compensable) evaluation for 
muscle spasms of the cervical spine.

8.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth metatarsal.

9.  Entitlement to a 10 percent disability evaluation based 
on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1991, including service in the Persian Gulf.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in July 2000 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, so that the 
veteran could testify at a personal hearing before a member 
of the Board sitting at the RO.  The veteran testified at a 
personal hearing before the undersigned sitting at the RO in 
November 2000, and the case has been subsequently returned to 
the Board.

At her November 2000 hearing before the undersigned, the 
veteran withdrew the issues of entitlement to service 
connection for the following: a skin disorder due to 
undiagnosed illness, chest pains due to undiagnosed illness, 
stomach pains due to undiagnosed illness, depression due to 
undiagnosed illness, insomnia due to undiagnosed illness, 
loss of vision in the left eye due to undiagnosed illness, 
chronic fatigue syndrome, and hypertension.


REMAND

The Board notes that during the pendency of the appellant's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran testified at her November 2000 hearing that she 
had recently received treatment at the Baton Rouge VA 
outpatient clinic; records of this treatment have not been 
associated with the claims file.

Based on the above, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for 
any health care providers, including 
VA, who may possess additional 
records pertinent to any pending 
claim.  After obtaining any 
necessary consent forms for the 
release of the veteran's private 
medical records, the RO should 
attempt to obtain, and associate 
with the file, all records noted by 
the veteran that are not currently 
on file, to include all recent 
records at the Baton Rouge VA 
Outpatient Clinic.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should 
undertake any other action required 
to comply with the notice and duty 
to assist provisions of the VCAA, to 
include obtaining any examinations 
or opinions deemed warranted, and 
should then readjudicate the issues 
on appeal. 

4.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, she and her 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




